Case 1:20-cv-23185-DPG Document 94 Entered on FLSD Docket 08/10/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:20-cv-23185-GAYLES/OTAZO-REYES


  FABRIZIO DELLA POLLA,

         Plaintiff,

  v.

  ALEXANDER PALENCIA,

        Defendant.
  ______________________________________/


                                               ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 72] regarding Defendant Alexander

  Palencia’s Rule 12(b)(6) Motion to Dismiss (the “Motion”) [ECF No. 17]. On July 31, 2020,

  Plaintiff brought this action against Defendant. [ECF No. 1]. On October 26, 2020, Defendant filed

  his Motion seeking to dismiss Plaintiff’s Complaint. [ECF No. 17]. On November 1, 2020, the

  Court referred this case to Judge Otazo-Reyes, pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling

  on all pre-trial, non-dispositive matters and a report and recommendation on all dispositive matters.

  [ECF No. 21]. On April 27, 2021, Judge Otazo-Reyes issued her Report recommending that the

  Court deny Defendant’s Motion. Defendant timely filed objections, [ECF No. 77], to which

  Plaintiff responded. [ECF Nos. 78 & 92].

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objections are made are accorded de novo review, if those objections “pinpoint the specific findings
Case 1:20-cv-23185-DPG Document 94 Entered on FLSD Docket 08/10/2021 Page 2 of 2




  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objections are made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         Having conducted a de novo review of the record, the Court agrees with Judge Otazo-

  Reyes’s well-reasoned analysis and conclusion that Defendant’s Motion should be denied.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF No.

                 72], is AFFIRMED AND ADOPTED and incorporated into this Order by

                 reference.

         2.      Defendant Alexander Palencia’s Rule 12(b)(6) Motion to Dismiss, [ECF No. 17],

                 is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 10th day of August, 2021.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE
